Title: From Alexander Hamilton to James Brice, 4 April 1792
From: Hamilton, Alexander
To: Brice, James



Sir,
Treasury Department April 4th 1792

I was duly honored with your letter relative to the arrears of pay due to sundry Officers and Soldiers of the Maryland line of the late Army. The payments of arrears due to the lines of Virginia and North Carolina were made in the States under the special injunction of an Act of Congress which did not extend to Maryland or any other State. This circumstance will prevent the allowance of any Commission for the duty to any person in Maryland. It was expected to be performed at the Seat of Government by the Officers of the Treasury, but as it is desired by the executive of the State and it will be more convenient to the Claimants to receive their monies at Annapolis, I have written to the Commissioner of Loans to know whether it will be agreeable to him to receive the Money and to pay it as it shall be applied for. Mr. Campbell suggested that he was only intended to be the Bearer of the Money and that he understood it was afterwards to be placed in the hands of the Treasurer of Maryland who acts with his brother in his Office of Commissioner of Loans. I therefore hope that if the Commissioner undertakes the business your views will be satifactorily executed, while the monies of the United States will be placed in the hands of an officer duly responsible to them.
I have the honor to be   with perfect respect   Sir, Your most obedt Servt
A Hamilton
His Excellency James Bryce Esqr.Governor of Maryland
Annapolis

